Case 5:20-cv-00768-TJH-PVC Document 619 Filed 10/02/20 Page1of1 Page ID #:14043

—_

 

 

2
3
4
5
6
7
8 nited States District Court
9 Central District of California
10 Western Division
11
12] KELVIN HERNANDEZ ROMAN, et al., ED CV 20-00768 TJH
13 Petitioners-Plaintiffs,
14 v. Orvser
15! CHAD T. WOLF, et al.,
16 Respondents-Defendants.
17
18 The Court has considered the bail applications for class members Milly Kalulu,

19 || Francisco Andres Pedro, Ramon Isedro Reymundo, Neptali Loreto Morales, Richard
20 | Albert Cedeno Donastorg, Jose De Jesus Roman Villanueva, Ricardo Lemus Menjivar,
21 |] and Jesus Zeferino Hernandez [“the Class Members” ].

22 Class Counsel shall prepare, with the assistance and cooperation of Respondents,
23 || a supplemental declaration setting forth the housing assignment and/or the most recent
24 | COVID-19 test result for each of the Class Members.

25 | IT IS SO ORDERED.

26 || Date: October 2, 2020

VUE TA

28 J Terry FZ. HatterA7Ar.
Senior Anited States District JuIge

 
